Citation Nr: 9916135	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-13-408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disorder of the 
left foot.

4.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus at L5 - S1, currently evaluated as 40 
percent disabling from March 13, 1991, to October 27, 1998; 
and 60 percent disabling from October 28, 1998.

5.  Entitlement to an increased (compensable) evaluation for 
a left upper arm scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1987 to March 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1992 rating decision of the RO that denied 
service connection for residuals of left arm and left foot 
injuries, loss of use of the right foot due to a low back 
injury, bilateral hearing loss, and tinnitus.  The January 
1992 rating decision granted service connection for residuals 
of a herniated nucleus pulposus at L5 - S1, evaluated as 
20 percent disabling effective from March 13, 1991.  A rating 
decision in August 1993 granted service connection for a left 
upper arm scar, and awarded a 40 percent disability 
evaluation for a herniated nucleus pulposus of L5 - S1.  

In August 1996, the Board remanded the case in order to 
obtain additional clinical information.  

A rating decision in October 1998 granted service connection 
for a neurological disorder of the right foot due to the 
service-connected herniated nucleus pulposus.  The right foot 
disorder was evaluated as noncompensably disabling.  In a 
November 1998 rating decision, the RO awarded a 10 percent 
disability evaluation for the right foot disorder.  A rating 
decision in January 1999 discontinued the disability 
evaluation for the right foot disorder, which was then 
associated with the service-connected herniated nucleus 
pulposus at L5 - S1, and the disability was evaluated as 
60 percent disabling, effective from October 28, 1998.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown.  

2.  Medical evidence of a left foot disorder is not shown.  

3.  Tinnitus probably had its onset during the veteran's 
period of service.

4.  From March 13, 1991, the herniated nucleus pulposus at 
L5 - S1 resulted in close to pronounced intervertebral disc 
syndrome.  

5.  The left arm scar does not affect motion of the left arm, 
and the scar is not superficial or tender and painful on 
objective demonstration.  


CONCLUSIONS OF LAW

1.  The claims of service connection for bilateral hearing 
loss and a left foot disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Tinnitus was incurred during the veteran's period of 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

3.  The criteria for a 60 percent evaluation for a herniated 
nucleus pulposus at L5 - S1, from March 13, 1991, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 
5293 (1998).

4.  The criteria for an increased (compensable) evaluation 
for a left arm scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection for bilateral hearing loss and a left foot 
disorder are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. 81.  An allegation alone is not sufficient.  The 
appellant must submit evidence in support of his or her claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of disease or injury 
in service (lay or medical evidence); and of a nexus between 
the inservice disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b) (1998).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In the case of sensorineural hearing loss, service connection 
may be presumed if the disease is manifest to a compensable 
degree with one year of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  

Bilateral Hearing Loss

A service enlistment audiometric examination report dated in 
July 1986, shows that in the left ear the veteran had a 
reading of 25 decibels at 6,000 hertz.  During the veteran's 
period of service he had a military occupational specialty of 
airlift aircraft maintenance specialist.  Service medical 
records show that the veteran received treatment in 1988 and 
1989 for an earache and cerumen impaction in the right ear.  
The veteran's service medical records are negative for any 
complaints or findings referable to loss of hearing in either 
the right or left ear.  

A VA audiological case history report dated in July 1991 
reveals that the veteran reported a hearing loss that began 
2 1/2 years previously.  He stated that he had been exposed 
to jet engine noise on a flight line.  An audiological 
evaluation conducted in July 1991 revealed that the veteran's 
hearing in the right ear was 30 decibels at 8,000 hertz.  An 
audiological evaluation remarked that the veteran had 
significant cerumen in the right ear.  The average pure tone 
thresholds in the right ear were 15 percent and 14 percent in 
the left ear.  Speech recognition was 94 percent in the left 
and right ears.  It was remarked that audiometric results 
revealed hearing within normal limits by VA standards 
bilaterally.  

At a personal hearing held at the RO in April 1993, the 
veteran reported that he wore ear protection during service 
while performing airplane maintenance on a flight line.  

A VA audiological evaluation was performed in June 1998.  It 
was reported that in the right ear at 500, 1,000, 2,000, 
3,000, 4,000, 6,000 and 8,000 hertz, the veteran's hearing 
was 20, 25, 15, 0, 0, 20, and 25 decibels.  In the left ear 
at the same levels, the veteran's hearing was 15, 10, 10, 0, 
35, 20, and 15.  It was indicated that the average pure tone 
thresholds in the right ear were 10 and 14 in the left ear.  
Speech recognition was 96 percent in both ears.  It was 
reported that the veteran had hearing within normal limits by 
VA standards, bilaterally.  A VA audiological addendum dated 
in October 1998 reported that the veteran had had some 
hearing acuity deterioration since service.  It was opined 
that it was unlikely the veteran's hearing loss was related 
to service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

The record reveals that a hearing disability in either ear 
was not shown during service.  Post service medical records 
reveal some elevated readings in both ears.  However, hearing 
disability for VA purposes is not currently shown.  In other 
words, while the veteran may have some hearing loss, this 
impairment is not recognized as a disability under the law 
for purposes of receiving VA benefits.  

Where the determinative issue involves medical causation, it 
has been held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Further lay testimony concerning etiology is not competent 
because lay persons generally lack the expertise necessary to 
opine on matters involving medical knowledge.  See Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Here there is no evidence to support an assertion 
that an etiological relationship exits between the veteran's 
current hearing loss and his period of service.  Bilateral 
hearing disability is not shown during service or within one 
year after service.  Service connection for bilateral hearing 
loss is not well grounded.

Left Foot Disorder

Service medical records show that the veteran sustained an 
injury to the right foot when a piece of machinery fell on 
his foot.  The service medical records also reveal that the 
veteran received treatment for blistering of the left heel 
that was sustained when he walked on hot pavement.  The 
remainder of the service medical records is negative for any 
further complaints concerning the left foot.  

At a personal hearing held in April 1993, the veteran 
testified that in December 1989, he sustained an injury to 
the left foot when an engine fell on the foot.  He stated 
that he did not sustain any broken bones in the foot.  He 
reported that he had left foot soreness.  

A VA medical examination was performed in May 1998.  It was 
reported that during service the veteran sustained an injury 
to his left foot.  The veteran reported that he was not 
experiencing any discomfort to his left foot.  He had not had 
any pain, swelling, or limitation of the left foot for 
several years.  He did not feel that he had any ongoing 
disability or restrictions on the basis of his left foot.  

Service medical records show that the veteran sustained an 
injury to the right foot during service when an engine fell 
on his foot.  The service records also show treatment for 
blistering of the left heel.  No further left foot problems 
are shown during service.  The post service medical record is 
negative for any left foot pathology.  In fact, recent 
clinical records show that the veteran has reported that he 
has no left foot disability.  Absent medical evidence of a 
current left foot disability or medical evidence linking a 
left foot disability to service, the claim of service 
connection for a left foot disorder is not well grounded.  


I.  Tinnitus

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. §  5107(a).  That is the Board finds that he has 
presented a claim which is not implausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  38 U.S.C.A. § 5107(a).

The veteran's service medical records are negative for any 
complaints or findings referable to tinnitus.  Service 
records show that the veteran's military occupational 
specialty was as an airlift aircraft maintenance specialist.  

A VA audiological case history report dated in July 1991 
shows that the veteran complained of occasional tinnitus that 
occurred one plus days, once or twice a month.  He reported 
that the tinnitus began 2.5 years previously without specific 
circumstances.  It was stated that the tinnitus occurred in 
both ears.  A 2 1/2-year history of exposure to jet noise on 
a flight line was reported.  

At a personal hearing held at the RO in April 1993, the 
veteran reported that, approximately two years previously, he 
began to have ringing in his ears.  This occurred when he was 
leaving the Air Force.  He stated that he was an airplane 
mechanic during service.  The ringing was described as a high 
pitched sound that occurred 90 percent of the time in both 
ears.  He testified that he wore ear protection during 
service.  

In May and June 1998 VA audiological findings report that the 
veteran had occasional bilateral tinnitus of uncertain onset.  
A VA audiological report addendum dated in October 1998 
indicated that service connection for hearing loss and 
tinnitus was not indicated in the veteran's case.  



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

When, after consideration of all evidence of material of 
record in a case for VA with respect to benefits under laws 
administered by VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issues shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).

The clinical data of record is absent for any complaints or 
findings referable to tinnitus or ringing in the ears during 
the veteran 's period of service.  However, in July 1991, 
shortly after his discharge from service, the veteran's 
complaints of a two-and-one-half-year history of tinnitus 
were clinically recorded.  Further, service records confirm 
that he served on an aviation flight line as a mechanic, and 
his testimony regarding the circumstances of his tinnitus 
appears credible.  The Board is aware that a VA audiologist 
has stated that service connection for tinnitus is not 
indicated in this case.  The fact of tinnitus, however, is 
not in dispute; the question is the date of onset.  The 
veteran, moreover, is in the best position to identify when 
his symptoms began.  The preponderance of the evidence is not 
against the claimant. 


II.  Herniated nucleus pulposus at L5 - S1, evaluated as 40 
percent
 disabling from March 13, 1991 to October 27, 1998;
 and 60 percent disabling from October 28, 1998

Service medical records reveal that the veteran received 
treatment for complaints of low back pain with pain radiating 
into the lower extremities.  A MRI (Magnetic Resonance 
Imaging) scan revealed a herniated nucleus pulpous of L5/S1.  
It was indicated that no neurological deficits were shown.  

At a September 1991 VA medical examination, the veteran 
reported low back pain that radiated into the lateral aspect 
of the right foot, with some tingling in the right heel.  The 
veteran had increased back symptoms with prolonged sitting, 
lifting, and straining.  The veteran reported that ranch work 
was his employment.  The physical examination revealed that 
the veteran's posture and gait were normal.  Range of motion 
studies of the back revealed that flexion was from 85 to 90 
degrees; extension was from to 10 degrees; and right and left 
bending were to 30 degrees.  Straight leg raising to 90 
degrees produced pain in the right paralumbar area.  Ankle 
jerks were 2 plus.  It was reported that there was 
hypesthesia over the right heel and the lateral aspect of the 
right foot, strongly suggesting an S1 radiculopathy on the 
right.  The diagnosis was probable S1 radiculopathy, right, 
presumably due to herniated nucleus pulposus.  

In a June 1992 statement from a chiropractor, it was reported 
that the veteran had received treatment for low back pain 
since July 1991.  The back pain radiated into the right 
buttock and was worsened by standing or sitting.  The pain 
was somewhat relieved by lying on the back with knees flexed.  
It was reported that the veteran had responded favorably to 
chiropractic treatment.  The diagnosis was:  Sciatica due to 
lumbar intervertebral disc syndrome; subluxation of multiple 
vertebra; muscle spasm.  

At the April 1993 personal hearing, the veteran testified 
that he had sleep disturbance due to back pain.  He stated 
that he had numbness from his right buttock down to his foot.  
The veteran testified that his mobility was affected by back 
pain.  He stated that he was unable to bale hay, ride horses, 
or run.  The veteran testified that had limited motion of the 
spine with respect to twisting and standing.  

A VA orthopedic examination was performed in June 1993.  It 
was reported that the veteran had had right drop foot that 
had improved, and right leg pain.  Range of motion studies 
showed that flexion was to 60 degrees with pain in the right 
posterior hip; extension was to 0 degrees; tilt was to 15 
degrees left and 10 degrees to the right without pain.  There 
was slight weakness of the great toe extensor and flexor on 
the right.  X-rays showed slight narrowing of L4-5 and L5-S1.  
There was posterior osteophyte formation of L5-S1.  The 
diagnosis was S1 sciatica on the right; related to service 
connected injury of 10/88 by history.  

A VA neurological examination was performed in April 1998.  
The veteran complained of chronic low back pain and right 
radicular pain.  He had right foot weakness after prolonged 
exercise and with increased back pain.  He used Ibuprofen 
when needed.  The veteran had continued with ranch work.  The 
examination revealed that sensory testing was normal to pin 
and vibration in all dermatomes of the lower extremities.  
Motor testing revealed good strength in the lower 
extremities.  The veteran was able to walk on his toes and 
heels.  Deep tendon reflexes of the ankles were 2 plus.  It 
was reported that neurologically, in terms of deficit, he was 
asymptomatic, and that the veteran had intermittent recurrent 
low back pain related to level of activity, which indicated 
some residual process.  

A VA medical examination was performed in May 1998.  The 
veteran stated that he continued with ranch activities that 
included farming, tractor, and irrigation activities.  He 
complained that he occasionally was bothered with right foot 
numbness and paresthesia and some limitation of motion of the 
back.  The physical examination revealed that the veteran's 
gait was without a list or limp.  The examiner commented that 
right foot limitations existed on the basis of a lumbosacral 
spine injury with disc herniation at the L4-L5 level; the 
right foot drop initially noted in 1990 had greatly resolved; 
no specific limitation to the right foot that is independent 
of the lumbar sacral condition.  

A VA medical examination was performed in October 1998.  The 
veteran complained of continuing pain that radiated into his 
right leg and calf.  He had continual tightness in the lower 
back with occasional pain with bowel movement.  He had 
regular back stiffness in the morning and with prolonged 
sitting or standing activities.  The veteran stated that his 
back pain came and went although it never completely 
resolved.  The physical examination shows that the veteran 
had some localized tenderness in the midline opposite the L4, 
L5, and S1 spinous process.  There was no paravertebral spasm 
on the right or left.  Range of motion studies revealed that 
forward flexion was to 60 degrees; lateral rotation was 15 
degrees to the left and 10 degrees to the right.  There was 
pain with right rotation of the back.  Extension was negative 
10.  There was slight right foot drop and some right foot 
weakness with great toe extension.  The diagnostic impression 
was documented herniation at the L5-S1 level treated 
conservatively; right foot drop definitively correlated with 
disc injury at the L5-S1 level; disc injury remains 
problematic with current signs of nerve root impingement; 
loss of motion with limited range of motion and right sided 
radiculopathy with slight right footdrop.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

From March 31, 1991 through October 27, 1998 the RO has 
assigned a 40 percent disability evaluation for lumbosacral 
spine herniated nucleus pulposus at L5-S1 under Diagnostic 
Code 5293.  From October 28, 1998 a 60 percent disability 
evaluation has been assigned for the lumbosacral spine 
herniated nucleus pulposus at L5-S1 under Diagnostic Code 
5293.  Diagnostic Code 5293 provides a 40 percent disability 
evaluation for severe intervertebral disc syndrome, recurring 
attacks with intermittent relief.  A 60 percent disability 
evaluation is available under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Under Diagnostic Code 5285 a 100 percent disability 
evaluation is available for residuals of fractures of the 
vertebra with cord involvement.  A 100 percent evaluation is 
also available under Diagnostic Code 5286, ankylosis of the 
spine at an unfavorable angle.  

The record shows that the veteran's complaints over time have 
included continued low back pain that he reports radiates 
into his right lower extremity.  The pertinent physical 
findings reveal substantial, continued, limitation of motion 
of the lumbar spine practically in all planes.  The record 
also reveals a history of muscle spasms.  There is also 
evidence of associated neurological pathology in that the 
veteran has continued to complain of pain radiating into the 
right lower extremity.  There is evidence of positive 
straight leg raising, and a history of right foot drop that 
has improved.  The veteran apparently continued to work on a 
ranch, although he reported that many of his duties were 
restricted or limited due to back symptoms.  

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against her claim, in which case the claim 
is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to an increase in the 40 percent disability 
evaluation from March 13, 1991 to October 27, 1998, 
considering the veteran's numerous back symptoms and the 
associated neurological pathology, particularly the 
persistent complaints of pain over the years, the Board 
concludes that the evidence, including the testimony at the 
April 1993 hearing, tends to have approximated a pronounced 
level of impairment since discharge from service.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A review of the medical evidence does not 
reflect objective evidence of pain greater than that 
contemplated by the 60 percent rating.

In that the Board has awarded a 60 percent evaluation 
essentially from March 13, 1991, the only remaining question 
is whether an evaluation in excess of 60 percent is 
available.  The Board recognizes that there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A review of the medical 
evidence of record does not reflect objective evidence of 
pain greater than that contemplated by the 60 percent rating.  
The veteran has substantial back pain, but he has back 
mobility and he continues to work.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis 
for a higher rating.  Further, the record does not reveal any 
medical evidence that equates to a fracture of the vertebra 
or ankylosis of the spine.  An increased evaluation under 
Diagnostic Codes 5285 and 5286 is not available.  


III.  Left Arm Scar

The veteran's assertion that an increase in severity of a 
service-connected disorder constitutes a well grounded claim 
requiring the VA to fulfill the statutorily required duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) 
because it is a new claim and not a reopened claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

Service medical records show that the veteran sustained a 
wound to the left arm when he was struck by an aircraft 
engine.  

A personal hearing was held at the RO in April 1993.  The 
veteran testified that he sustained a wound to the left arm 
during service when an engine hit the arm.  It was reported 
that the scar was the size of a quarter or 50-cent piece.  
The veteran exhibited the scar at the hearing.  It was 
reported that there was an obvious scar in the area of the 
biceps and triceps on the inside of the left forearm.  

A VA medical examination was performed in May 1998.  It was 
stated that during service, the veteran had an engine fall 
down on his arm that tore some tissue from the arm, and the 
laceration was subsequently sewn shut.  The examination 
revealed that on the inner aspect of the left arm, there was 
a 1-inch transverse scar, 7 inches below the elbow.  The scar 
was well healed and not depressed.  It was between the muscle 
fiber and there was no loss of sensation or ability and 
function of the muscles in the arm, forearm or hand.  It was 
reported that there was still numbness sensation over the 
scar.  The diagnostic impression was scar, left medial aspect 
of the left arm, well healed without any impairment of left 
arm function.

Analysis

The veteran's service-connected left arm scar is currently 
evaluated for VA compensation purposes pursuant to the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
Diagnostic Code 7805, scars, other; rate on limitation of 
function of part affected.  Under Diagnostic Code 5206, a 10 
percent disability evaluation is available for forearm 
flexion limited to 100 degrees.  

The rating criteria under Diagnostic Code 7804, allows a 
10 percent disability evaluation for a superficial, with 
tender and painful scar on objective demonstration.  The 
Board concludes that Diagnostic Code 7804 should also be 
considered.  

The recent medical data reveals that there is no loss of 
function of the veteran's left arm.  The left arm scar is 
healed and nondepressed.  Numbness to sensation is limited to 
scar site which measures 1 inch in length.  There is no 
evidence of functional impairment of the left arm due to the 
laceration scar, nor is the scar demonstrated to be tender 
and painful.  The Board finds that the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. §  4.7.  An 
increased evaluation for a left upper arm scar is not 
warranted.  


ORDER

The claim of service connection for bilateral hearing loss is 
denied.  

The claim of service connection for a left foot disorder is 
denied. 

The claim of service connection for tinnitus is granted.

A 60 percent disability evaluation for a herniated nucleus 
pulposus at L5 - S1 from March 13, 1991, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

An (increased) compensable evaluation for a left arm scar is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


